Name: Council Regulation (EEC) No 2108/85 of 23 July 1985 concerning the conclusion of the Pre-Accession Protocol to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  European construction
 Date Published: nan

 No L 200/6 Official Journal of the European Communities 31 . 7. 85 COUNCIL REGULATION (EEC) No 2108/85 of 23 July 1985 concerning the conclusion of the Pre-Accession Protocol to the Agreement between the European Economic Community and the Portuguese Republic guese Republic and the attached exchanges of letters are hereby approved on behalf of the Community. The text of the acts referred to in the first paragraph is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas approval should be given to the Pre-Accession Protocol to the Agreement between the European Economic Community and the Portuguese Republic, signed at Brussels on 5 June 198S, Article 2 The President of the Council shall give the notifications provided for in Article 9 of the Protocol 0). HAS ADOPTED THIS REGULATION : Article 1 The Pre-Accession Protocol to the Agreement between the European Economic Community and the Portu ­ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985 . For the Council The President J. POOS (') The date of entry into force of the Protocol will be published in the Official Journal ofthe European Communi ­ ties by the General Secretariat of the Council.